Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is  rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11330479 B2. This is a statutory double patenting rejection.

Instant claim 1
Patented claims US 11330479 B2
1. A method of a first base station in a wireless communication system, the method comprising: delivering, from a centralized unit-control plane (CU-CP) to a centralized unit-user plane (CU-UP), a first message for a bearer context modification request during a specific handover procedure, the first message including information on an early forwarding count request; delivering, from the CU-UP to the CU-CP, a second message for a bearer context modification response, the second message including information on a first downlink (DL) count; and transmitting, from the CU-CP to a second base station, a third message including the information on the first DL count.

1. A method of a first base station in a wireless communication system, the method comprising: delivering, from a centralized unit-control plane (CU-CP) to a centralized unit-user plane (CU-UP), a first message for a bearer context modification request during a specific handover procedure, the first message including information on an early forwarding count request; delivering, from the CU-UP to the CU-CP, a second message for a bearer context modification response, the second message including information on a first downlink (DL) count; and transmitting, from the CU-CP to a second base station, a third message including the information on the first DL count.
2. The method of claim 1, wherein the information on the first DL count is transmitted to a CU-CP of the second base station, and wherein the information on the first DL count is delivered, using a fourth message for a bearer context modification request, from the CU-CP of the second base station to a CU-UP of the second base station.
3. The method of claim 1, further comprising: determining, by the CU-CP, to request information on a DL discarding; delivering, from the CU-CP to the CU-UP, a fifth message for the bearer context modification request, the fifth message requesting the information on the DL discarding; and delivering, from the CU-UP to the CU-CP, a sixth message for the bearer context modification response, the sixth message including the information on the DL discarding.
4. The method of claim 3, further comprising: transmitting, from the CU-CP to the CU-CP of the second base station, a seventh message including the information on the DL discarding, wherein the information on the DL discarding is delivered, from the CU-CP of the second base station to the CU-UP of the second base station.
5. The method of claim 3, wherein the information on the DL discarding indicates a DL count value of a last data successfully delivered to a terminal.
6. The method of claim 1, further comprising: initiating, by the CU-UP, a procedure for transmitting information on a DL discarding; and delivering, from the CU-UP to the CU-CP, an eighth message including the information on the DL discarding, wherein the information on the DL discarding indicates a DL count of a last data successfully delivered to a terminal.
7. The method of claim 1, wherein the specific handover procedure comprises a conditional handover (CHO) or a dual active protocol stack (DAPS) handover.
8. A first base station in a wireless communication system, the first base station comprising: a transceiver; and at least one processor operably connected to the transceiver, the at least one processor configured to: deliver, from a centralized unit-control plane (CU-CP) to a centralized unit-user plane (CU-UP), a first message for a bearer context modification request during a specific handover procedure, the first message including information on an early forwarding count request, deliver, from the CU-UP to the CU-CP, a second message for a bearer context modification response, the second message including information on a first downlink (DL) count, and control the transceiver to transmit, from the CU-CP to a second base station, a third message including the information on the first DL count.
9. The first base station of claim 8, wherein the information on the first DL count is transmitted to a CU-CP of the second base station, and wherein the information on the first DL count is delivered using a fourth message for a bearer context modification request from the CU-CP of the second base station to a CU-UP of the second base station.
10. The first base station of claim 8, wherein the at least one processor is further configured to: determine, by the CU-CP, to request information on a DL discarding, deliver, from the CU-CP to the CU-UP, a fifth message for the bearer context modification request, the fifth message requesting the information on the DL discarding, and deliver, from the CU-UP to the CU-CP, a sixth message for the bearer context modification response, the sixth message including the information on the DL discarding.
11. The first base station of claim 10, wherein the at least one processor is further configured to: control the transceiver to transmit, from the CU-CP to the CU-CP of the second base station, a seventh message including the information on the DL discarding, and wherein the information on the DL discarding is delivered, from the CU-CP of the second base station to the CU-UP of the second base station.
12. The first base station of claim 10, wherein the information on the DL discarding indicates a DL count value of a last data successfully delivered to a terminal.
13. The first base station of claim 8, wherein the at least one processor is further configured to: initiate, by the CU-UP, a procedure for transmitting information on a DL discarding, and deliver, from the CU-UP to the CU-CP, an eighth message including the information on the DL discarding, and wherein the information on the DL discarding indicates a DL count of a last data successfully delivered to a terminal.
14. The first base station of claim 8, wherein the specific handover procedure comprises a conditional handover (CHO) or a dual active protocol stack (DAPS) handover.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/17/2022